Case 1:20-cv-24328-MGC Document 16 Entered on FLSD Docket 12/31/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-24328-CIV-COOKE/LOUIS

  ANA MARGARITA MARTINEZ,

          Plaintiff,

  v.

  NETFLIX, INC.,
  ORANGE STUDIOS, S.A and
  OLIVIER ASSAYAS,

          Defendants.
                                            /

                  PLAINTIFF’S NOTICE OF SELECTION OF MEDIATOR

          Plaintiff, ANA MARGARITA MARTINEZ, by and through undersigned counsel

  and pursuant to the Order of Referral to Mediation dated December 16, 2020 [DE 10],

  hereby gives notice that:

          1.       Plaintiff and Defendant Netflix1 have conferred and agreed upon (Ret.)

  Judge John Thornton as mediator.

          2.       The parties have not had the opportunity to contact Judge Thornton to

  determine his availability as mediator, or to coordinate the place, date and time for

  mediation convenient to Judge Thornton and all parties, but the parties are aware that

  mediation must be completed by October 1, 2021 pursuant to the Order of Referral to

  Mediation.




  1
   Plaintiff has yet to effectuate service of process on the foreign Defendants, ORANGE STUDIOS, S.A. and
  OLIVIER ASSAYAS.
Case 1:20-cv-24328-MGC Document 16 Entered on FLSD Docket 12/31/2020 Page 2 of 2




  Dated: December 30, 2020                     Respectfully submitted,
  Miami, FL
                                               HIRZEL DREYFUSS & DEMPSEY PLLC
                                               Counsel for Plaintiff
                                               2333 Brickell Avenue, Suite A-1
                                               Miami, Florida 33129
                                               Telephone: 305-615-1617
                                               hirzel@hddlawfirm.com

                                               By: /s/ Leon F. Hirzel
                                               Leon Hirzel, Esq.
                                               Fla. Bar #085966


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 30, 2020 the foregoing document has

  been filed with the Clerk of Court by using the CM/ECF system and served via

  transmission of Notice of Electronic Filing generated by CM/ECF to any and all active

  CM/ECF participants.


                                          By: /s/ Leon F. Hirzel
                                               Leon F. Hirzel
                                               Florida Bar No. 085966
                                               hirzel@hddlawfirm.com
